DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022, has been entered.
Response to Arguments
Applicant’s arguments with respect to claims April 8, 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Matsui as applied below meet the claim limitations.
Allowable Subject Matter
Claims 4-8, 10-12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (US 7,296,593, hereinafter “Matsui”).
Regarding Claim 1, Matsui discloses a sanitary valve (32, fig. 4) for insertion into a fitting (1, fig. 2 illustrates the sanitary valve 32 in fig. 4 that is inserted in the plumbing fitting, either shower or faucet fittings; col. 4 lines 14-17), the sanitary valve comprising: a valve housing (lower portion of housing 52 and upper portion of housing 60), insertable into a fitting and configured to house:, a main valve (46) which has a movable diaphragm (diaphragm in the diaphragm valve 46 is illustrated in fig. 4 and described in col. 8 lines 31-32), a pilot valve (40) by which the main valve is actuatable (col. 8 lines 31-38), and a valve tappet (40a) by which a position of the diaphragm is predefinable by a setting of the valve tappet of the pilot valve (col. 11 lines 6-29 describes the operation of the pilot valve 40 and its valve tappet 40a with respect to the main valve and its diaphragm 46), wherein the main valve, the pilot valve, and valve tappet are entirely housed within the valve housing (illustrated in fig. 4), which comprises a portion configured as a tube securing means (ann. fig. 2), to which a tube (26, cold water supply pipe, col. 7 lines 26-30) is directly attachable and which is assigned to an inflow opening (ann. fig. 2 illustrates the inflow opening for the cold water supply pipe, 26, , col. 7 lines 26-30) of the valve housing.

    PNG
    media_image1.png
    499
    701
    media_image1.png
    Greyscale

MATSUI – ANNOTATED FIGURE 2

    PNG
    media_image2.png
    595
    367
    media_image2.png
    Greyscale

MATSUI – FIGURE 4
Regarding Claim 2, Matsui discloses at least one of a mouthpiece securing means (18) assigned to an outflow opening (ann. fig. 2) of the valve housing (52, 60) formed on the valve housing.
Regarding Claim 3, Matsui discloses an adjustment device part (36) and a clamping device (34) by which the valve housing (52, 60) and the adjustment device part are connected to each other (ann. fig. 2 illustrates the connection between the valve body 32 and the adjustment part 36).
Regarding Claim 9, Matsui discloses at least one of a channel (44) configured to be closed toward the fitting (1) or a pressure chamber (48) configured to be closed toward the fitting (1) formed through the valve housing (52, 60) and the adjustment device part (36), such that there is adapted to be no contact between the fitting (1) and a liquid flowing through the sanitary valve.
Regarding Claim 13, Matsui discloses the movable diaphragm (diaphragm of diaphragm valve 46) closes a pressure chamber (48) which is configured between the valve housing (50, 62) and an adjustment device part (36), the pressure chamber is adapted to be filled via a filling opening (56), with liquid that flows in via a valve inlet (26), and the pressure chamber is configured such that a pressure builds up inside the pressure chamber when a relief opening (31) is closed.
Regarding Claim 14, Matsui discloses into the fitting (1) such that a direct contact between the fitting and a stream of liquid is prevented, the method comprising connecting a tube (26) directly to the valve housing (50, 62) by connecting an attachment element of the tube (ann. fig. 2) to the tube securing means (ann. fig. 2).
Regarding Claim 18, Matsui discloses a sanitary valve (32, fig. 4) for insertion into a fitting (1, fig. 2 illustrates the sanitary valve 32 in fig. 4 that is inserted in the plumbing fitting, either shower or faucet fittings; col. 4 lines 14-17), the sanitary valve comprising: a valve housing (lower portion of housing 52 and upper portion of housing 60), insertable into a fitting and configured to house:, a main valve (46) which has a movable diaphragm (diaphragm in the diaphragm valve 46 is illustrated in fig. 4 and described in col. 8 lines 31-32), a pilot valve (40) by which the main valve is actuatable (col. 8 lines 31-38), and a valve tappet (40a) by which a position of the diaphragm is predefinable by a setting of the valve tappet of the pilot valve (col. 11 lines 6-29 describes the operation of the pilot valve 40 and its valve tappet 40a with respect to the main valve and its diaphragm 46), wherein the main valve, the pilot valve, and valve tappet are entirely housed within the valve housing (illustrated in fig. 4), which comprises at least one of a mouthpiece securing means (18) assigned to an outflow opening (ann. fig. 2) of the valve housing (52, 60) formed on the valve housing
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753